Title: To Thomas Jefferson from James Madison, 16 April 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            
                            apl 16. 1824
                        
                    Yours of the 9th was not recd till the evening before the last, and cd not be sooner answered than by the Mail which passes our Court House today. As it is proper to give as wide an opening to the University as we can, I readily accede to the provision of an Anatomical  as an 8th Professor, which you propose as within a fair estimate of its resources. I think how ever that unless a foreigner of very high distinction can be obtained for that Chair, it may be well to take the chance of filling it a home. Our Medical School, more than any other seems to have risen towards a level with those of Europe; and in none  of the learned classes, is there perhaps so much danger of jealousies & antipathies which might obstruct the popularity and success of a Professor from abroad.
                        J M.
                    